Exhibit 10.1
Execution Version
SECURITIES PURCHASE AGREEMENT
AMONG
IRVINE SENSORS CORPORATION

COSTA BRAVA PARTNERSHIP III L.P.
AND
THE GRIFFIN FUND LP
DATED AS OF DECEMBER 23, 2010

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. Authorization of Securities
    2  
2. Sale and Purchase of the Securities
    2  
3. Closing; Payment of Purchase Price; Use of Proceeds
    2  
3.1. Closings
    2  
3.2. Milestone Closing
    3  
3.3. Use of Proceeds
    3  
3.4. Bridge Note Conversion
    4  
4. Representations and Warranties of the Purchasers; Register of Securities;
Restrictions on Transfer
    4  
4.1. Organization
    4  
4.2. Validity
    4  
4.3. Brokers
    4  
4.4. Investment Representations and Warranties
    5  
4.5. Acquisition for Own Account
    5  
4.6. Ability to Protect Its Own Interests and Bear Economic Risks
    5  
4.7. Accredited Investor
    5  
4.8. Access to Information
    5  
4.9. Restricted Securities
    5  
4.10. No Public Market
    6  
4.11. Residence
    6  
4.12. Holdings
    6  
4.13. Tax Advisors
    6  
4.14. Communication of Offer
    6  
5. Representations and Warranties by the Company
    6  
5.1. Capitalization
    7  
5.2. Due Issuance and Authorization of Capital Stock
    9  
5.3. Organization
    9  
5.4. Subsidiaries
    9  
5.5. Consents
    10  
5.6. Authorization; Enforcement
    10  
5.7. Valid Issuance of Securities
    10  
5.8. No Conflicts
    11  
5.9. Material Contracts
    11  
5.10. Right of First Refusal; Stockholders Agreement; Voting and Registration
Rights
    12  
5.11. Previous Issuances
    12  
5.12. No Integrated Offering
    12  
5.13. SEC Reports; Financial Statements
    12  
5.14. No Undisclosed Material Liabilities
    13  
5.15. Litigation
    13  
5.16. Taxes
    13  
5.17. Employee Matters
    14  
5.18. Compliance with Laws
    15  
5.19. Brokers
    15  
5.20. Environmental Matters
    15  
5.21. Intellectual Property Matters
    16  

 

ii



--------------------------------------------------------------------------------



 



         
5.22. Related-Party Transactions
    19  
5.23. Title to Property and Assets
    19  
5.24. Disclosure
    20  
5.25. Absence of Changes
    20  
5.26. Illegal Payments
    21  
5.27. Suppliers and Customers
    21  
5.28. Regulatory Permits
    22  
5.29. Insurance
    22  
5.30. Investment Company
    22  
5.31. Securities and Exchange Act Requirements
    22  
5.32. Accountants
    22  
5.33. Application of Takeover Protections
    22  
5.34. Stock Options
    22  
5.35. 2010 Nonqualified Stock Option Plan
    23  
6. Conditions of Parties’ Obligations
    23  
6.1. Conditions of the Purchasers’ Obligations
    23  
6.2. Additional Conditions of the Purchasers’ Obligations at the Milestone
Closing
    26  
6.3. Conditions of the Company’s Obligations
    27  
6.4. Conditions of Each Party’s Obligations
    27  
7. Transfer Restrictions; Restrictive Legend
    27  
7.1. Transfer Restrictions
    27  
7.2. Unlegended Certificates
    28  
8. Registration, Transfer and Substitution of Certificates for Shares
    28  
8.1. Stock Register; Ownership of Securities
    28  
8.2. Replacement of Certificates
    28  
9. Definitions
    28  
10. Enforcement
    33  
10.1. Cumulative Remedies
    33  
10.2. No Implied Waiver
    33  
11. Confidentiality
    33  
12. Miscellaneous
    34  
12.1. Waivers and Amendments
    34  
12.2. Notices
    34  
12.3. Indemnification
    35  
12.4. No Waivers
    35  
12.5. Successors and Assigns
    35  
12.6. Headings
    35  
12.7. Governing Law
    35  
12.8. Expenses
    36  
12.9. Jurisdiction
    36  
12.10. Waiver of Jury Trial
    37  
12.11. Counterparts; Effectiveness
    37  
12.12. Entire Agreement
    37  
12.13. Severability
    37  
12.14. Exculpation Among Purchasers; Attorney
    37  

 

iii



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
EXHIBIT A
  Form of 12% Convertible Subordinated Secured Note
EXHIBIT B
  Form of Security Agreement
EXHIBIT C
  Form of Joinder Agreement
EXHIBIT D
  2010 Nonqualified Stock Option Plan 
EXHIBIT E
  Form of Stockholders Agreement
EXHIBIT F
  Form of Voting Agreement
EXHIBIT G
  Form of Employment Agreement for John Carson
EXHIBIT H
  Form of Employment Agreement for Bill Joll
EXHIBIT I
  Form of Employment Agreement for John Stuart
EXHIBIT J
  Form of Indemnification Agreement for Costa Brava Directors and Griffin
Directors

 

iv



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of December 23, 2010 by and among Irvine Sensors Corporation, a Delaware
corporation (the “Company”), Costa Brava Partnership III L.P., a Delaware
limited partnership (“Costa Brava”) and the Griffin Fund LP, a Delaware limited
partnership (“Griffin”) (each of Costa Brava and Griffin is referred to herein
as a “Purchaser,” and such purchasers together with any Bridge Note Holders (as
defined below) who execute a joinder agreement and participate in the Bridge
Note Conversion (as defined below) are collectively referred to herein as the
“Purchasers”). Certain terms used and not otherwise defined in the text of this
Agreement are defined in Section 9 hereof.
W I T N E S S E T H
WHEREAS, the Company desires to issue and to sell to the Purchasers, and the
Purchasers desire to purchase from the Company, Notes and Milestone Notes of the
Company (as hereinafter defined) and shares of Common Stock of the Company, all
in accordance with the terms and provisions of this Agreement;
WHEREAS, Costa Brava and Griffin have committed to investing a minimum of
$11,400,000 (the “Commitment Amount”) regarding the transactions as described
herein;
WHEREAS, the Company previously sold 10% Unsecured Convertible Promissory Notes
due May 31, 2011 (the “Bridge Notes”) to investors in an aggregate amount of
$3,000,000 (the “Total Bridge Note Amount”) as a “bridge” to the current
transactions contemplated by this Agreement, and, as additional consideration
for the Bridge Notes, the Company has agreed to issue shares of its Common Stock
to each investor with a value equal to 25% of the principal amount of the Bridge
Notes purchased, based on a valuation per share of the greater of (i) the fair
market value of the Common Stock as determined by the last closing sales price
of the Company’s Common Stock prior to the date of issuance of the Bridge Notes,
and (ii) $0.13 per share, but not greater than $0.14 per share (the “Bridge
Financing”);
WHEREAS, subject to certain requirements, at the discretion of an investor
holding a Bridge Note (the “Bridge Note Holder”), the principal value of the
Bridge Note and any accrued interest thereon may be converted after the Initial
Closing (as defined below) into the securities issued at the Initial Closing on
the same terms and conditions as Costa Brava and Griffin (the “Bridge Note
Conversion”);
WHEREAS, as soon as practicable after the Initial Closing, the Company shall
hold two or more subsequent closings (the “Bridge Closings”) to effect the
closing of the Bridge Note Conversion for those Bridge Note Holders who elect to
participate in the Bridge Note Conversion;

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:
1. Authorization of Securities. The Company has authorized the issuance and sale
of: (i) 66,100,000 shares of its Common Stock, par value $0.01 per share (the
“Common Stock”); (ii) 12% Convertible Subordinated Secured Notes due
December 23, 2015, in an aggregate principal amount of up to $9,820,800 (the
“Notes”); and (iii) Milestone Notes (as defined below) in an aggregate principal
amount of $1,200,000. Each Note and Milestone Note shall be substantially in the
form of Exhibit A attached hereto, shall be duly executed by the Company and
shall be dated as of the date of the applicable Closing (as defined in
Section 3.1). The Notes and the Milestone Notes will be subordinated in right of
payment to the $2,500,000 Secured Promissory Note, dated as of April 14, 2010,
issued by the Company to Timothy Looney, and secured by substantially all of the
assets of the Company pursuant to the Security Agreement, substantially in the
form of Exhibit B hereto, which shall be duly executed by the Company and the
Holder Representative (as defined in the Notes). The shares of Common Stock into
which the Notes and the Milestone Notes are convertible are sometimes referred
to herein as the “Conversion Shares” and the Common Stock, Notes, Milestone
Notes and Conversion Shares are sometimes referred to herein collectively as the
“Securities”.
2. Sale and Purchase of the Securities. Upon the terms and subject to the
conditions herein contained, the Company agrees to sell to each Purchaser, and
each Purchaser agrees, severally and not jointly, to purchase from the Company,
at each Closing (as defined in Section 3.1): (i) the number of shares of Common
Stock set forth opposite such Purchaser’s name on Schedule I, attached hereto,
for an aggregate purchase price (the “Common Stock Purchase Price”) set forth
opposite such Purchaser’s name on Schedule I (which shall be equal to $0.07 per
share); (ii) the principal amount of the Note set forth opposite such
Purchaser’s name on Schedule I at a price equal to 100% of the principal amount
of the Note (the “Note Purchase Price”) set forth opposite such Purchaser’s name
on Schedule I; and, as applicable, (iii) the principal amount of the Milestone
Note set forth opposite such Purchaser’s name on Schedule I at a price equal to
100% of the principal amount of the Milestone Note (the “Milestone Note Purchase
Price”) set forth opposite such Purchaser’s name on Schedule I.
3. Closing; Payment of Purchase Price; Use of Proceeds; Bridge Note Conversion.
3.1. Closings.
(a) The initial closing (the “Initial Closing”) with respect to the transaction
contemplated in Section 2 hereof shall take place at the offices of Ropes & Gray
LLP, Prudential Tower, 800 Boylston St., Boston, Massachusetts on December 23,
2010, or at such other time and place as the Company and Purchasers may agree,
including remotely via the exchange of documents and signatures (the “Initial
Closing Date”). The term “Closing” shall refer to the Initial Closing, the
Bridge Closings and the Milestone Closing (as defined below), to the extent
there is a Milestone Closing. At each Closing, as applicable, the Company shall
issue to each Purchaser: (i) shares of Common Stock which such Purchaser is
purchasing at such Closing as set

 

2



--------------------------------------------------------------------------------



 



forth on Schedule I, attached hereto, against delivery to the Company by such
Purchaser of a wire transfer in the amount of the Common Stock Purchase Price
therefor as set forth on Schedule I, such shares to be evidenced by
certificates, registered in the name of such Purchaser, to be delivered by the
transfer agent within five business days after the Closing; (ii) a Note
representing the principal amount which such Purchaser is purchasing at such
Closing as set forth on Schedule I, in the name of such Purchaser, against
delivery to the Company by such Purchaser of a wire transfer in the amount of
the Note Purchase Price therefor as set forth on Schedule I or conversion of the
Bridge Notes in the case of the Bridge Closings; (iii) a Milestone Note
representing the principal amount which such Purchaser is purchasing at such
Closing as set forth on Schedule I, in the name of such Purchaser, against
delivery to the Company by such Purchaser of a wire transfer in the amount of
the Milestone Note Purchase Price therefor as set forth on Schedule I.
Schedule I shall be updated to reflect the Bridge Note Conversion; and (iv) a
Note representing the principal amount issued to such Purchaser as a result of
the Bridge Note Conversion as set forth on Schedule I, in the name of such
Purchaser, against delivery to the Company by such Purchaser of the Bridge
Conversion Documents (as defined below).
(b) On the date of the Initial Closing but immediately following the Initial
Closing, each of Costa Brava and Griffin agrees to elect the Bridge Note
Conversion and convert all of the principal and accrued interest on its
respective Bridge Notes and purchase additional Notes and shares of Common Stock
in the amounts set forth on Schedule I in consideration for the cancellation of
such Bridge Notes. The Notes so purchased shall have the same terms as set forth
in the form of Note attached as Exhibit A hereto. Each of Costa Brava and
Griffin shall return their respective original Bridge Notes to the Company and
each agrees that upon receipt of the Notes and the shares of Common Stock so
purchased, its respective Bridge Notes shall be cancelled, and the Company shall
have no further obligations thereunder.
(c) As soon as practicable following the Initial Closing, but not later than
120 days following the Initial Closing (or such later date as may be approved by
the Board of Directors of the Company (the “Board of Directors”)), the Company
shall hold one or more subsequent Bridge Closings to effect the Bridge Note
Conversion for all of the other Bridge Note Holders who elect the Bridge Note
Conversion. The Company shall, from time to time, update Schedule I to reflect
the Bridge Note Conversion at the subsequent Bridge Closings.
3.2. Milestone Closing. As soon as reasonably practicable upon completion of the
Amendment to the Certificate of Incorporation set forth in Section 6.2(a) but
not later than April 30, 2010, and subject to the fulfillment of the other
closing conditions set forth in Section 6.2 (the “Milestone Conditions”), Costa
Brava and Griffin shall purchase, and the Company shall sell, on the terms and
conditions contained in this Agreement, Milestone Notes, which shall have the
same terms as set forth in the form of Note attached as Exhibit A hereto (the
“Milestone Notes”). If the Milestone Conditions are not satisfied or capable of
being satisfied by April 30, 2010, then Costa Brava and Griffin are released
from their obligations under this Section 3.2. The purchase and sale of the
Milestone Notes are referred to in this Agreement as the “Milestone Closing” and
the date of the Milestone Closing is referred to as the “Milestone Closing
Date.”
3.3. Use of Proceeds. The Company agrees to use the proceeds from the Initial
Closing as follows: $3,000,000 to pay the Company’s accounts payable as set
forth on Schedule II. The remainder of the proceeds from the Initial Closing and
the proceeds from the Milestone Closing shall be used for working capital and
general corporate purposes.

 

3



--------------------------------------------------------------------------------



 



3.4. Bridge Note Conversion. Immediately prior to the Initial Closing, the
Company shall send a notice (the “Bridge Notice”) to each of the Bridge Note
Holders, notifying them of their right to elect to participate in the Bridge
Note Conversion. The Bridge Note Holders who elect the Bridge Note Conversion
will be required to execute and deliver to the Company the following within the
time period specified in the Bridge Notice: (i) an indication of interest form;
(ii) a joinder to this Agreement, in substantially the form attached as
Exhibit C; and (iii) the original Bridge Note (collectively, the “Bridge
Conversion Documents”). Any Bridge Note Holder participating in the Bridge Note
Conversion shall be deemed a “Purchaser” hereunder, and shall make all the
representations and warranties of a Purchaser set forth in Section 4 below as of
the date of such Purchaser’s Bridge Closing, and shall have all of the rights
and obligations hereunder as a Purchaser and under the Transaction Documents,
but only if the Company has received all of the executed Bridge Conversion
Documents within the time period specified in the Bridge Notice.
4. Representations and Warranties of the Purchasers; Register of Securities;
Restrictions on Transfer. Each Purchaser, severally as to itself and not
jointly, represents and warrants to the Company that the statements contained in
this Section 4 are true and complete as of the date of this Agreement and will
be true and complete as of the date of each Closing:
4.1. Organization. Any Purchaser which is a corporation, limited liability
company, partnership or trust represents that such Purchaser is duly formed,
validly existing and in good standing under the laws of its jurisdiction of
organization or formation, has not been organized, reorganized or recapitalized
specifically for the purpose of investing in the Company and has all corporate,
limited liability company, partnership or trust power (as the case may be) and
authority to enter into this Agreement and the other Transaction Documents and
instruments referred to herein to which it is a party and to consummate the
transactions contemplated hereby and thereby.
4.2. Validity. The execution, delivery and performance of this Agreement, and
the other Transaction Documents and instruments referred to herein, in each case
to which such Purchaser is a party, and the consummation by such Purchaser of
the transactions contemplated hereby and thereby, have been duly authorized by
all necessary action on the part of such Purchaser. This Agreement has been duly
executed and delivered by such Purchaser, and the other Transaction Documents
and instruments referred to herein to which it is a party will be duly executed
and delivered by such Purchaser, and each such agreement and instrument
constitutes or will constitute a valid and binding obligation of such Purchaser
enforceable against it in accordance with its terms except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.
4.3. Brokers. There is no broker, investment banker, financial advisor, finder
or other Person which has been retained by or is authorized to act on behalf of
such Purchaser who might be entitled to any fee or commission for which the
Company will be liable in connection with the execution of this Agreement and
the consummation of the transactions contemplated hereby.

 

4



--------------------------------------------------------------------------------



 



4.4. Investment Representations and Warranties. Such Purchaser understands and
agrees that the offering and sale of the Securities have not been registered
under the Securities Act or any applicable state securities laws and are being
made in reliance upon federal and state exemptions for transactions not
involving a public offering which depend upon, among other things, the bona fide
nature of the investment intent and the accuracy of the Purchaser’s
representations as expressed herein. The Purchaser acknowledges that the Company
has no obligation to register or qualify the Securities for resale.
4.5. Acquisition for Own Account. Such Purchaser is acquiring the Securities for
its own account for investment and not with a view toward distribution in a
manner which would violate the Securities Act or any applicable state securities
laws.
4.6. Ability to Protect Its Own Interests and Bear Economic Risks. Such
Purchaser, by reason of the business and financial experience of its management,
has the capacity to protect its own interests in connection with the
transactions contemplated by this Agreement and the other Transaction Documents
and is capable of evaluating the merits and risks of the investment in the
Securities. Such Purchaser is able to bear the economic risk of an investment in
the Securities and is able to sustain a loss of all of its investment in the
Securities without economic hardship if such a loss should occur.
4.7. Accredited Investor. Such Purchaser is an “accredited investor” as that
term is defined in Regulation D promulgated under the Securities Act.
4.8. Access to Information. Such Purchaser has been given access to all Company
documents, records, and other information, and has had adequate opportunity to
ask questions of, and receive answers from, the Company’s officers, employees,
agents, accountants, and representatives concerning the Company’s business,
operations, financial condition, assets, liabilities, and all other matters
relevant to its investment in the Securities. The foregoing, however, does not
limit or modify the representations and warranties made by the Company pursuant
to Section 5 of this Agreement or the right of the Purchasers to rely thereon.
4.9. Restricted Securities.
(a) Such Purchaser understands that the Securities will be characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under such laws and applicable regulations such Securities may be
resold without registration under the Securities Act only in certain limited
circumstances.
(b) Such Purchaser acknowledges that the Securities must be held indefinitely
unless subsequently registered under the Securities Act and under applicable
state securities laws or an exemption from such registration is available. Such
Purchaser understands that the Company is under no obligation to register the
Securities, except as provided in the Transaction Documents.
(c) Such Purchaser is aware of the provisions of Rule 144 under the Securities
Act which permit limited resale of securities purchased in a private placement.

 

5



--------------------------------------------------------------------------------



 



4.10. No Public Market. Such Purchaser understands that no public market now
exists for any of the Securities issued by the Company, and that the Company has
made no assurances that a public market will ever exist for the Securities.
4.11. Residence. The office or offices of such Purchaser in which its investment
decision was made is located at the address or addresses of such Purchaser set
forth on Schedule I hereto.
4.12. Holdings. As of immediately prior to the Initial Closing, such Purchaser
is not an “interested stockholder” as that term is defined in Section 203 of the
Delaware General Corporation Law.
4.13. Tax Advisors. Such Purchaser has had the opportunity to review with such
Purchaser’s own tax advisors the federal, state and local tax consequences of
this investment, where applicable, and the transactions contemplated by this
Agreement. Such Purchaser is relying solely on the Purchaser’s own determination
as to tax consequences or the advice of such tax advisors and not on any
statements or representations of the Company or any of its agents and
understands that such Purchaser (and not the Company) shall be responsible for
such Purchaser’s own tax liability that may arise as a result of this investment
or the transactions contemplated by this Agreement.
4.14. Communication of Offer. The offer to sell the Securities was directly
communicated to such Purchaser by the Company. At no time was such Purchaser
presented with or solicited by any leaflet, advertisement, article, notice or
other communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or any other form of general advertising, or
solicited or invited to attend a promotional meeting or any seminar or meeting
by any general solicitation or general advertising.
5. Representations and Warranties by the Company. Except as disclosed by the
Company in a written Disclosure Schedule provided by the Company to the
Purchasers dated the date hereof (the “Disclosure Schedule”), the Company
represents and warrants to each Purchaser that the statements contained in this
Section 5 are true and complete as of the date of this Agreement and will be
true and complete as of the date of the Initial Closing and the Milestone
Closing, as the case may be. The Disclosure Schedule shall be arranged in
sections corresponding to the numbered and lettered sections and subsections
contained in this Section 5, and the disclosures in any section or subsection of
the Disclosure Schedule shall qualify other sections and subsections in this
Section 5 only to the extent it is clear from a reasonable reading of the
disclosure that such disclosure is applicable to such other sections and
subsections.

 

6



--------------------------------------------------------------------------------



 



5.1. Capitalization.
(a) As of the date hereof, without giving effect to any of the Closings, the
authorized capital stock of the Company consists of 150,000,000 shares of Common
Stock, par value $0.01 per share, 1,000,000 shares of preferred stock, par value
$0.01 per share (“Preferred Stock”), of which 175,000 shares are designated
Series A-1 10% Cumulative Convertible Preferred Stock (“Series A-1 Preferred
Stock”), 40,000 shares are designated Series A-2 10% Cumulative Convertible
Preferred Stock (“Series A-2 Preferred Stock”), 10,000 shares are designated
Series B Convertible Preferred Stock (“Series B Preferred Stock”) and 37,500
shares are designated Series C Convertible Preferred Stock (“Series C Preferred
Stock”). As of the date hereof, there are 35,457,791 shares of Common Stock
issued and outstanding, no shares of Series A-1 Preferred Stock issued and
outstanding, 3,682.25 shares of Series A-2 Preferred Stock issued and
outstanding, 1,821.2838 shares of Series B Preferred Stock issued and
outstanding and 37,500 shares of Series C Preferred Stock issued and
outstanding. The Company has reserved 1,148,460 shares of Common Stock for
issuance upon the conversion of the outstanding Series A-2 Preferred Stock,
3,643,568 shares of Common Stock for the conversion of the outstanding Series B
Preferred Stock, and 3,750,000 shares of Common Stock for the conversion of the
outstanding Series C Preferred Stock, as well as additional shares as may be
necessary to give effect to certain anti-dilution provisions applicable to any
of such securities. The Company has reserved 2,369,951 shares of Common Stock
for issuance to officers, directors, employees and consultants of the Company
pursuant to its 2006 Omnibus Incentive Plan, as amended and in effect, duly
adopted by the Board of Directors and approved by the Company stockholders (the
“2006 Incentive Plan”). Of such reserved shares of Common Stock for the 2006
Incentive Plan, options to purchase 1,034,600 shares of Common Stock have been
granted under the 2006 Incentive Plan and are currently outstanding, and
1,335,351 shares of Common Stock remain available for issuance to officers,
directors, employees and consultants pursuant to the 2006 Incentive Plan upon
qualification of the 2006 Incentive Plan by the California Department of
Corporations. The Company has reserved 18,500,000 shares of Common Stock for
issuance to officers, directors, employees and consultants of the Company
pursuant to its 2010 Nonqualified Stock Option Plan, a copy of which is attached
as Exhibit D (the “2010 Plan”), and which has been duly adopted by the Board of
Directors, but has not been approved by the Company stockholders. Of such
reserved shares of Common Stock available for issuance under the 2010 Plan, no
options to purchase shares of Common Stock have been granted and are currently
outstanding; however, the Compensation Committee of the Board of Directors has
approved the grant of options to purchase the options set forth on
Schedule 5.1(a) immediately following the issuance of the Common Stock to the
Purchasers in the Initial Closing. The Company plans to reserve an additional
46,500,000 shares of Common Stock for issuance to officers, directors, employees
and consultants of the Company pursuant to a new equity incentive plan, the 2010
Omnibus Incentive Plan, to be adopted by the Board of Directors and the
stockholders (the “2010 Omnibus Plan”). Of such shares, no options have been
granted under the 2010 Omnibus Plan as of the Initial Closing. The Company has
no other shares of capital stock authorized, issued or outstanding. A
capitalization table presenting the capitalization of the Company as of the date
hereof, without giving effect to any of the Closings, is set forth on
Schedule 5.1(a) hereto. At the Milestone Closing, the Company shall provide an
updated capitalization table representing the capitalization of the Company on
such date thereof.

 

7



--------------------------------------------------------------------------------



 



(b) As of the date hereof, after giving effect to the Initial Closing and the
Bridge Closings, and assuming all of the Bridge Note Holders elect the Bridge
Note Conversion, exclusive of the effect of conversion of accrued interest on
the Bridge Notes, there are 100,874,933 shares of Common Stock issued and
outstanding, no shares of Series A-1 Preferred Stock issued and outstanding,
3,682.25 shares of Series A-2 Preferred Stock issued and outstanding, 1,821.2838
shares of Series B Preferred Stock issued and outstanding and 3,682.25 shares of
Series C Preferred Stock issued and outstanding. The Company has reserved
2,104,143 shares of Common Stock for the conversion of the outstanding
Series A-2 Preferred Stock, 3,642,568 shares of Common Stock for the conversion
of the outstanding Series B Preferred Stock, and 3,750,000 shares of Common
Stock for the conversion of the outstanding Series C Preferred Stock. The
Company has reserved 2,369,951 shares of Common Stock for issuance to officers,
directors, employees and consultants of the Company pursuant to its 2006
Incentive Plan. Of such reserved shares of Common Stock for the 2006 Incentive
Plan, options to purchase 1,034,600 shares of Common Stock have been granted
under the 2006 Incentive Plan and are currently outstanding, and 1,335,351
shares of Common Stock remain available for issuance to officers, directors,
employees and consultants pursuant to the 2006 Incentive Plan upon qualification
of the 2006 Incentive Plan by the California Department of Corporations. The
Company has reserved 18,500,000 shares of Common Stock for issuance to officers,
directors, employees and consultants of the Company pursuant to its 2010 Plan,
and which has been duly adopted by the Board of Directors, but has not been
approved by the Company stockholders. Of such reserved shares of Common Stock
available for issuance under the 2010 Plan, no options to purchase shares of
Common Stock have been granted and are currently outstanding and 18,500,000
shares of Common Stock remain available for issuance to officers, directors,
employees and consultants pursuant to the 2010 Plan. The Company has no other
shares of capital stock authorized, issued or outstanding. A capitalization
table presenting the capitalization of the Company, after giving effect to the
Initial Closing and Bridge Closings, is set forth on Schedule 5.1(b) hereto.
(c) As of the date hereof, without giving effect to any of the Closings, except
as may be granted by this Agreement, the other Transaction Documents or the
Employment Agreements, (i) other than as set forth in Schedule 5.1(c), there are
no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of capital stock
of the Company, or arrangements by which the Company is or may become bound to
issue additional shares of capital stock, nor are any such issuances or
arrangements contemplated other than pursuant to the 2006 Incentive Plan and
2010 Plan; (ii) other than as set forth in Schedule 5.1(c), there are no
agreements or arrangements under which the Company is or may become obligated to
register the sale of any of its securities under the Securities Act; (iii) the
Company has no obligation (contingent or otherwise) to purchase, redeem or
otherwise acquire any of its equity securities or any interests therein or to
pay any dividend or make any distribution in respect thereof, except as required
by the Charter Documents; and (iv) except for 2,369,951 shares of Common Stock
reserved for issuance under the 2006 Incentive Plan and 18,500,000 shares of
Common Stock reserved for issuance under the 2010 Plan, as set forth in
Schedule 5.1(c) hereto, the Company has not reserved any shares of capital stock
for issuance pursuant to any stock option plan or similar arrangement.

 

8



--------------------------------------------------------------------------------



 



(d) As of the date hereof, after giving effect to the Initial Closing and the
Bridge Closings, and assuming all of the Bridge Note Holders elect the Bridge
Note Conversion, except as may be granted by this Agreement, the other
Transaction Documents and the Employment Agreements, (i) other than as set forth
in Schedule 5.1(d), there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exercisable or exchangeable for, any
shares of capital stock of the Company, or arrangements by which the Company is
or may become bound to issue additional shares of capital stock, nor are any
such issuances or arrangements contemplated other than pursuant to the 2006
Incentive Plan, 2010 Plan or the 2010 Omnibus Plan; (ii) other than as set forth
in Schedule 5.1(d), there are no agreements or arrangements under which the
Company is or may become obligated to register the sale of any of its securities
under the Securities Act; (iii) the Company has no obligation (contingent or
otherwise) to purchase, redeem or otherwise acquire any of its equity securities
or any interests therein or to pay any dividend or make any distribution in
respect thereof, except as required by the Charter Documents; and (iv) except
for 2,369,951 shares of Common Stock reserved for issuance under the 2006
Incentive Plan and 18,500,000 shares of Common Stock reserved for issuance under
the 2010 Plan as set forth in Schedule 5.1(d) hereto, the Company has not
reserved any shares of capital stock for issuance pursuant to any stock option
plan or similar arrangement.
5.2. Due Issuance and Authorization of Capital Stock. All of the outstanding
shares of capital stock of the Company have been validly issued and are fully
paid and non-assessable. The sale and delivery of the shares of Common Stock to
the Purchasers pursuant to the terms hereof will vest in the holders thereof
legal and valid title to such Common Stock, free and clear of any lien, claim,
judgment, charge, mortgage, security interest, pledge, escrow, equity or other
encumbrance other than restrictions pursuant to any applicable state or federal
securities laws (collectively, “Encumbrances”). The issuance of the Conversion
Shares to the Purchasers pursuant to the terms hereof upon conversion of the
Notes or the Milestone Notes will vest in the holders thereof legal and valid
title to such Conversion Shares, free and clear of any Encumbrances.
5.3. Organization. The Company and each of its Subsidiaries (a) is duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its formation, except, in the case of its
Subsidiaries, where the failure to be so incorporated, organized, existing or in
good standing would not have a Material Adverse Effect, (b) is duly qualified to
do business as a foreign entity and is in good standing in each jurisdiction
where the nature of the property owned or leased by it or the nature of the
business conducted by it makes such qualification necessary, except where the
failure to be so qualified would not have a Material Adverse Effect, (c) has its
principal place of business and chief executive office at 3001 Red Hill Avenue,
Building 4, Suite 108, Costa Mesa, CA 92626 and (d) has all requisite corporate
power and authority to own or lease and operate its assets and carry on its
business as presently being conducted.
5.4. Subsidiaries. All of the direct and indirect Subsidiaries of the Company
are set forth on Schedule 5.4. Except as set forth in Schedule 5.4, the Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each Subsidiary free and clear of any Encumbrances, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities. None of the Subsidiaries has material
assets, liabilities or operations, and, in the aggregate, the Subsidiaries do
not represent more than 1% of the consolidated assets of the Company.

 

9



--------------------------------------------------------------------------------



 



5.5. Consents. Except as set forth on Schedule 5.5, neither the execution,
delivery or performance of this Agreement or the other Transaction Documents by
the Company, nor the consummation by it of the obligations and transactions
contemplated hereby or thereby (including, without limitation, the issuance, the
reservation for issuance and the delivery of the Securities) requires any
consent of, authorization by, exemption from, filing with or notice to any
Governmental Entity or any other Person, other than filings required under
applicable U.S. federal and state securities laws or filings with applicable
Governmental Entities to perfect the security interests created by the Security
Agreement.
5.6. Authorization; Enforcement. The Company has all requisite corporate power
and has taken all necessary corporate action required for the due authorization,
execution, delivery and performance by the Company of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Securities and the provision to the Purchasers of the rights contemplated by
the Transaction Documents) and no action on the part of the stockholders of the
Company is required, except for the requirement to obtain stockholder approval
for the Amendment to the Certificate of Incorporation contemplated by
Section 6.2(a) and to approve the 2010 Omnibus Plan. The execution, delivery and
performance by the Company of each of the Transaction Documents and the
consummation by the Company of the transactions contemplated hereby and thereby,
have been duly authorized by all necessary corporate action on the part of the
Company, except for the requirement to obtain stockholder approval for the
Amendment to the Certificate of Incorporation contemplated by Section 6.2(a) and
the 2010 Omnibus Plan. This Agreement has been duly executed and delivered by
the Company, and the other Transaction Documents and instruments referred to
herein to which it is a party will be duly executed and delivered by the
Company, and each such agreement constitutes or will constitute a legal, valid
and binding obligation of the Company enforceable against it in accordance with
its terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
5.7. Valid Issuance of Securities. The Securities, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, at each Closing, will be duly authorized and a sufficient number
of authorized but unissued shares of Common Stock (which may be unissued or
issued but held by the Company as treasury shares) will have been, upon
obtaining stockholder approval for the Amendment to the Certificate of
Incorporation contemplated by Section 6.2(a), reserved for issuance or
conversion of the Notes and Milestone Notes, and upon such issuance or
conversion in accordance with the terms of this Agreement, all such Securities
will be duly authorized, validly issued, fully paid and non-assessable, and free
from all taxes and Encumbrances, and will not be subject to preemptive rights or
other similar rights of stockholders of the Company.

 

10



--------------------------------------------------------------------------------



 



5.8. No Conflicts. Except as set forth on Schedule 5.8, the execution, delivery
and performance of each of the Transaction Documents and the consummation of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance and reservation for issuance, as applicable, of the Securities) will
not (a) result in a violation of the certificate of incorporation, as amended,
and the by-laws of the Company (the “Charter Documents”) or the certificates of
formation, operating agreements, certificates of incorporation or by-laws of its
Subsidiaries, (b) conflict with or result in the breach of the terms, conditions
or provisions of or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give rise to any right of
termination, acceleration or cancellation under, any material agreement, lease,
mortgage, license, indenture, instrument or other contract to which the Company
or any Subsidiary is a party, (c) result in a violation of any law, rule,
regulation, order, judgment or decree (including, without limitation, U.S.
federal and state securities laws and regulations) applicable to the Company or
any Subsidiary or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (d) result in a material violation of any
rule or regulation of FINRA or its Trading Markets, or (e) result in the
creation of any Encumbrance upon any of the Company’s or any Subsidiary’s
assets. Except as set forth on Schedule 5.8, neither the Company nor any
Subsidiary is in violation of its Charter Documents, and the Company and each
Subsidiary is not in default (and no event has occurred which, with notice or
lapse of time or both, would cause the Company or any Subsidiary to be in
default) under, nor has there occurred any event giving others (with notice or
lapse of time or both) any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
Company is a party. Neither the business of the Company nor any Subsidiary is
being conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except where the violation would not result in a Material
Adverse Effect.
5.9. Material Contracts. Each Material Contract is the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies. The Company is in
compliance with all material terms of the Material Contracts, and there has not
occurred any breach, violation or default or any event that, with the lapse of
time, the giving of notice or the election of any Person, or any combination
thereof, would constitute a breach, violation or default by the Company under
any such Material Contract or, to the knowledge of the Company, by any other
Person to any such contract except where such breach, violation or default would
not have a Material Adverse Effect. To the knowledge of the Company, it has not
been notified that any party to any Material Contract intends to cancel,
terminate, not renew or exercise an option under any Material Contract, whether
in connection with the transactions contemplated hereby or otherwise.

 

11



--------------------------------------------------------------------------------



 



5.10. Right of First Refusal; Stockholders Agreement; Voting and Registration
Rights. Except as provided in this Agreement or the other Transaction Documents,
or as otherwise set forth in Schedule 5.10, no party has any right of first
refusal, right of first offer, right of co-sale, preemptive right or other
similar right or any registration right regarding the securities of the Company.
Except pursuant to any agreement listed on Schedule 5.10, there are no
provisions of the Charter Documents, and no Material Contracts, other than this
Agreement or the other Transaction Documents, which (a) may affect or restrict
the voting rights of each Purchaser with respect to the Securities in its
capacity as a stockholder of the Company, (b) restrict the ability of each
Purchaser, or any successor thereto or assignee or transferee thereof, to
transfer the Securities, (c) would adversely affect the Company’s or each
Purchaser’s right or ability to consummate the transactions contemplated by this
Agreement or comply with the terms of the other Transaction Documents and the
transactions contemplated hereby or thereby, (d) require the vote of more than a
majority of the Company’s issued and outstanding Common Stock, voting together
as a single class, to take or prevent any corporate action, other than those
matters requiring a different vote under Delaware law, or (e) entitle any party
to nominate or elect any director of the Company or require any of the Company’s
stockholders to vote for any such nominee or other person as a director of the
Company in each case.
5.11. Previous Issuances. All shares of capital stock and other securities
previously issued by the Company have been issued in transactions registered
under or exempt from the registration requirements under the Securities Act and
all applicable state securities or “blue sky” laws, and in compliance with all
applicable corporate laws. The Company has not violated the Securities Act or
any applicable state securities or “blue sky” laws in connection with the
previous issuance of any shares of capital stock or other securities.
5.12. No Integrated Offering. Neither the Company, nor any of its Affiliates or
any other Person acting on the Company’s behalf, has directly or indirectly
engaged in any form of general solicitation or general advertising with respect
to the Securities or the Bridge Financing nor have any of such Persons made any
offers or sales of any security of the Company or its Affiliates or solicited
any offers to buy any security of the Company or its Affiliates other than the
Bridge Financing under circumstances that would require registration of the
Securities under the Securities Act or any other securities laws or cause this
offering of Securities to be integrated with any prior offering of securities of
the Company for purposes of the Securities Act or any applicable stockholder
approval provisions of any Trading Market on which any securities of the Company
are listed or designated.
5.13. Financial Statements.
(a) Except as set forth in Schedule 5.13, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, since October 1, 2008 (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied as to form in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and none
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. All agreements to
which the Company is a party or to which the property or assets of the Company
are subject which are required to be described in or filed as exhibits to an SEC
Report, have been so described or filed.

 

12



--------------------------------------------------------------------------------



 



(b) The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.
5.14. No Undisclosed Material Liabilities. Except as previously disclosed to
Costa Brava and Griffin in writing, as of the date of this Agreement, there are
no liabilities of the Company or any Subsidiary of any kind whatsoever, whether
interest-bearing indebtedness, or liabilities accrued, contingent, absolute,
determined, determinable or otherwise, other than liabilities:
(a) reflected in the financial statements (including the footnotes thereto)
included in the SEC Reports;
(b) disclosed on Schedule 5.14 hereto; or
(c) created under, or incurred in connection with, this Agreement or the other
Transaction Documents; or
(d) immaterial liabilities incurred in the ordinary course of business, such as
trade payables, subsequent to the financial statements included in the SEC
Reports.
5.15. Litigation. Except as set forth in Schedule 5.15 or in the Company’s
Annual Report on Form 10-K for the fiscal year ended October 3, 2010, under the
captions “Legal Proceedings” and “Risk Factors.” There is no claim, action,
suit, arbitration, investigation or other proceeding pending against, or to the
knowledge of the Company, threatened against or affecting, the Company or any of
its Subsidiaries or any of their properties or, to the knowledge of the Company,
any of their respective officers or directors before any court or arbitrator or
any governmental body, agency or official, except as set forth on Schedule 5.15.
5.16. Taxes.
(a) Except as set forth on Schedule 5.16, the Company and each of its
Subsidiaries have properly filed all federal, foreign, state, local, and other
tax returns and reports which are required to be filed by it, which returns and
reports were properly completed and are true and correct in all material
respects, and all taxes, interest, and penalties due and owing have been timely
paid. There are no outstanding waivers or extensions of time with respect to the
assessment or audit of any tax or tax return of the Company or any Subsidiary,
or claims now pending or matters under discussion between the Company or any
Subsidiary and any taxing authority in respect of any tax of the Company. The
Company has no uncertain tax positions pursuant to FASB Interpretation 48 (FIN
48), Accounting for Uncertainty in Income Taxes.

 

13



--------------------------------------------------------------------------------



 



(b) The Company and its Subsidiaries have filed all material tax returns and
reports (or timely extensions) as required by law relating to any material tax
liability of Company and its Subsidiaries. Such returns and reports are true and
correct in all material respects and the Company and its Subsidiaries have paid
all material taxes and other assessments due. There are no pending, or to the
knowledge of the Company and its subsidiaries, contemplated reviews, audits or
proceedings with respect to any tax return, report or other tax liability of the
Company or any of its Subsidiaries, which, in either case, relates to any
material tax liability of the Company or any Subsidiaries.
5.17. Employee Matters.
(a) The Company has listed any “employee benefit plan” subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), that it maintains
for employees on Schedule 5.17(a).
(b) Except as set forth on Schedule 5.17(b) or as contemplated in the Employment
Agreements, (i) no director or officer or other employee of the Company or any
Subsidiary will become entitled to any retirement, severance or similar benefit
or enhanced or accelerated benefit (including any acceleration of vesting) or
lapse of repurchase rights or obligations with respect to any employee benefit
plan subject to ERISA or other benefit under any compensation plan or
arrangement of the Company or any Subsidiary (each, an “Employee Benefit Plan”)
solely as a result of the transactions contemplated in this Agreement; and
(ii) no payment made or to be made to any current or former employee or director
of the Company, or any of its Affiliates by reason of the transactions
contemplated hereby (whether alone or in connection with any other event,
including, but not limited to, a termination of employment) will constitute an
“excess parachute payment” within the meaning of Section 280G of the Code.
(c) No executive officer, to the knowledge of the Company, is, or is now
reasonably expected to be, in violation of any term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant with the Company, and, to the knowledge of the Company, the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any material liability with respect to any of the foregoing
matters.

 

14



--------------------------------------------------------------------------------



 



(d) The Company and its Subsidiaries, taken as a whole, are in compliance with
all applicable federal, state, local and foreign statutes, laws (including,
without limitation, common law), judicial decisions, regulations, ordinances,
rules, judgments, orders and codes respecting employment, employment practices,
labor, terms and conditions of employment and wages and hours, except where the
failure to comply would not have a Material Adverse Effect, and no work stoppage
or labor strike against the Company or any Subsidiary is pending or, to their
knowledge, threatened, nor is the Company or any Subsidiary involved in or, to
their knowledge, threatened with any labor dispute, grievance or litigation
relating to labor matters involving any current or former employees of the
Company or any Subsidiary or independent contractors. There are no suits,
actions, disputes, claims (other than routine claims for benefits),
investigations or audits pending or, to the knowledge of the Company, threatened
in connection with any Employee Benefit Plan, but excluding any of the foregoing
which would not have a Material Adverse Effect. Each Employee Benefit Plan
subject to the Patient Protection and Affordable Care Act, as modified by the
Health Care and Education Reconciliation Act, and related regulations, has been
operated in compliance therewith and is a “grandfathered health plan” as defined
therein.
(e) No Key Employee of the Company (which includes all of the Company’s
executive officers and John Leon) has advised the Company (orally or in writing)
that he or she intends to terminate employment with the Company, nor does the
Company have a present intention to terminate the employment of any officer or
Key Employee.
5.18. Compliance with Laws. The Company and its Subsidiaries, taken as a whole,
have, and are in material compliance with the terms of, all franchises, permits,
licenses and other rights and privileges necessary to conduct the Company’s and
each Subsidiary’s, taken as a whole, present and proposed business and is in
compliance with and has not violated, in any material respect, any applicable
provisions of any laws, statutes, ordinances or regulations or the terms of any
judgments, orders, decrees, injunctions or writs.
5.19. Brokers. Except as set forth on Schedule 5.19, there is no investment
banker, broker, finder, financial advisor or other Person which has been
retained by or is authorized to act on behalf of the Company or any Subsidiary
who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.
5.20. Environmental Matters.
(a) (i) (i) No written notice, notification, demand, request for information,
citation, summons, complaint or order has been received by, and no
investigation, action, claim, suit, proceeding or review is pending or, to the
knowledge of the Company, threatened by any Person against, the Company or any
Subsidiary, and no penalty has been assessed against the Company or any
Subsidiary, in each case, with respect to any matters relating to or arising out
of any Environmental Law; (ii) the Company and each Subsidiary is in compliance
with all Environmental Laws except where the failure to comply would not have a
Material Adverse Effect; and (iii) to the knowledge of the Company there are no
liabilities of or relating to the Company or any Subsidiary relating to or
arising out of any Environmental Law except such as would not have a Material
Adverse Effect, and, to the knowledge of the Company, there is no existing
condition, situation or set of circumstances which could reasonably be expected
to result in such a liability.

 

15



--------------------------------------------------------------------------------



 



(b) For purposes of this Agreement, the term “Environmental Laws” means federal,
state, local and foreign statutes, laws, judicial decisions, regulations,
ordinances, rules, judgments, orders, codes, injunctions, permits and
governmental agreements relating to human health and the environment, including,
but not limited to, Hazardous Materials; and the term “Hazardous Material” means
all substances or materials regulated as hazardous, toxic, explosive, dangerous,
flammable or radioactive under any Environmental Law including, but not limited
to: (i) petroleum, asbestos, or polychlorinated biphenyls and (ii) in the United
States, all substances defined as Hazardous Substances, Oils, Pollutants or
Contaminants in the National Oil and Hazardous Substances Pollution Contingency
Plan.
5.21. Intellectual Property Matters.
(a) “Intellectual Property” means any and all of the following arising under the
laws of the United States, any other jurisdiction or any treaty regime: (i) all
inventions (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereon, and all patents, patent applications and
patent disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof,
(ii) all trademarks, service marks, trade dress, logos, trade names and
corporate names, together with all translations, adaptations, derivations and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith, (iii) all
copyrightable works, all copyrights and all applications, registrations and
renewals in connection therewith, (iv) all trade secrets and confidential
business information (including, without limitation, ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information and business and
marketing plans and proposals), (v) all computer software (including, without
limitation, data and related documentation and except for any commercial
“shrink-wrapped” software) and source codes (other than open source codes),
(vi) all other proprietary rights, (vii) all copies and tangible embodiments of
the foregoing (in whatever form or medium) and (viii) all licenses or agreements
in connection with the foregoing. “Company Intellectual Property” means all
Intellectual Property which is used in connection with, and is material to, the
business of the Company or any Subsidiary and all Intellectual Property owned by
the Company or any Subsidiary, provided that any Intellectual Property that is
licensed by the Company or any Subsidiary shall be included within the meaning
of Company Intellectual Property only within the scope of use by the Company or
such Subsidiary or in connection with the Company’s or such Subsidiary’s
business.
(b) Except as set forth on Schedule 5.21(b), with respect to each item of
Company Intellectual Property that is material to the Company’s business:

  (i)   The Company and each Subsidiary possesses all rights, titles and
interests in and to the item if owned by the Company or any Subsidiary, as
applicable, free and clear of any Encumbrance, license or other restriction, and
possesses all rights necessary in the case of a licensed item to use such item
in the manner in which it presently uses the item or reasonably contemplates
using such item, and the Company or such Subsidiary, as applicable, has taken or
caused to be taken reasonable and prudent steps to protect its rights in and to,
and the validity and enforceability of, the item owned by the Company or such
Subsidiary;

 

16



--------------------------------------------------------------------------------



 



  (ii)   the item if owned by the Company or any Subsidiary is not, and if
licensed, to the knowledge of the Company or any Subsidiary is not, subject to
any outstanding injunction, judgment, order, decree, ruling or charge naming the
Company or a Subsidiary;

  (iii)   no action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand is pending or, to the knowledge of the Company or any
Subsidiary, has been or is being threatened which challenges the legality,
validity, enforceability, use or ownership of the item;

  (iv)   to the knowledge of the Company and each Subsidiary, the item if owned
by the Company or a Subsidiary does not infringe upon any valid and enforceable
Intellectual Property right or other right of any third party;

  (v)   to the knowledge of the Company and each Subsidiary, no third party has
infringed upon or misappropriated the Company’s intellectual property rights in
the item;

  (vi)   neither the Company nor any Subsidiary is party to any option, license,
sublicense or agreement of any kind covering the item that it is in breach or
default thereunder, and to the knowledge of the Company and no event has
occurred which, with notice or lapse of time, would constitute such a breach or
default or permit termination, modification or acceleration thereunder; and

  (vii)   each option, license, sublicense or agreement of any kind covering the
item is legal, valid, binding, enforceable and in full force and effect.

The Company has provided to the Holder Representative (as defined in the Notes)
a list of all patents, copyrights, trademarks and services marks of the Company
included in the Company Intellectual Property that are registered with or issued
by or pending before the U.S. or any foreign patent, trademark or copyright
office as of the date of the Initial Closing (the “IP Summary”). All registered
patents, copyrights, trademarks and service marks included on the IP Summary
(x) if owned by the Company or any Subsidiary and (y) if licensed, to the
knowledge of the Company, are valid and subsisting and are not subject to any
claims, Encumbrances, taxes or other fees except for periodic filing, annuity
and maintenance fees. Except as set forth on the IP Summary, the Company and its
Subsidiaries have not infringed upon or misappropriated any valid and
enforceable Intellectual Property rights of third parties, and there is no
pending or, to the knowledge of the Company, threatened claim or litigation
against the Company or any Subsidiary contesting the right to use any third
party’s Intellectual Property rights, asserting the misuse of any thereof, or
asserting the infringement or other violation thereof.

 

17



--------------------------------------------------------------------------------



 



(c) All domain names owned by the Company or its Subsidiaries, and material to
the business of the Company and its Subsidiaries (the “Domain Names”) are listed
on Schedule 5.21(c) and have been and are duly registered with GoDaddy.com, Inc.
(“GoDaddy”) through GoDaddy’s registration procedures, and are operating,
accessible Domain Names. The Company or a Subsidiary owns and has not waived or
granted and, to the best of the Company’s knowledge and, as applicable, such
Subsidiary’s knowledge, each prior owner of such Domain Names has not waived,
forfeited or granted to any third parties, any rights, title or interest in or
to the Domain Names including without limitation any benefits, entitlements or
rights of renewal with respect to the Domain Names. GoDaddy has not notified the
Company or any Subsidiary that any of the Domain Names have been placed on
“hold” or are otherwise subject to a dispute or potential dispute pursuant to
GoDaddy’s dispute resolution policy.
(d) None of the Key Employees of the Company or any Subsidiary are obligated
under any contract (including, without limitation, licenses, covenants, or
commitments of any nature) or other agreement, or subject to any judgment,
decree, or order of any court or administrative agency, that would interfere
with the use of his or her reasonable diligence to promote the interests of the
Company or such Subsidiary or that would conflict with the Company’s or such
Subsidiary’s businesses as presently conducted. Neither the execution, delivery
or performance of this Agreement, nor the carrying on of the Company’s or such
Subsidiary’s businesses by the employees of the Company such Subsidiary, nor the
conduct of the Company’s or such Subsidiary’s businesses as presently conducted,
will violate or result in a breach of the terms, conditions or provisions of, or
constitute a default under, any contract, covenant, or instrument under which
any such Key Employee is obligated, and which violation, breach or default would
be materially adverse to the Company.
(e) Except as set forth on Schedule 5.21(e), the Company has entered into
confidentiality and proprietary information and assignment of inventions
agreements, substantially in the form previously provided to Costa Brava and
Griffin, with the executive officers of the Company. The Company is not aware of
any violation by any such executive officers of such agreements.
(f) Except as set forth on Schedule 5.21(f), no stockholder, member, director,
officer or employee of the Company or any Subsidiary has any interest, right,
title or interest in any of the Company Intellectual Property.
(g) To the knowledge of the Company, it is not, nor will it be, necessary to
utilize any inventions, trade secrets or proprietary information of any of its
employees made prior to their employment by the Company or a Subsidiary, except
for valid and enforceable inventions, trade secrets or proprietary information
that have been assigned to the Company or a Subsidiary.

 

18



--------------------------------------------------------------------------------



 



(h) Except as set forth on Schedule 5.21(h), the Company and its Subsidiaries
are not subject to any “open source” or Restrictive Open Source obligations or
otherwise required to make generally available, or make any public disclosure
of, any source code either used or developed by the Company or any Subsidiary.
(i) The Company and its Subsidiaries, taken as a whole, maintain policies and
procedures regarding data security, privacy and data use that are commercially
reasonable and, in any event, comply with the Company’s obligations to its
customers and applicable laws, rules and regulations. To the knowledge of the
Company, there have not been, and the transaction contemplated under this
Agreement will not result in, any security breaches of any security policy, data
use restriction or privacy breach under any such policies or any applicable
laws, rules or regulations.
5.22. Related-Party Transactions. Except as contemplated in the Employment
Agreements or as set forth on Schedule 5.22 or in the SEC Reports in the
Company’s proxy statement for its September 27, 2009 annual meeting under the
caption “Certain Relationships and Related Person Transactions — Related Party
Transactions,” no stockholder who is known by the Company to beneficially own 5%
or more (on a fully-diluted basis) of any class of equity securities, and no
officer or director of the Company or any Subsidiary or member of his or her
immediate family is currently indebted to the Company or any Subsidiary, nor is
the Company or any Subsidiary indebted (or committed to make loans or extend or
guarantee credit) to any of such individuals. Except as set forth on
Schedule 5.22 hereto or in the SEC Reports under the caption “Security Ownership
of Certain Beneficial Owners and Management and Related Stockholder Matters”, as
of the date hereof, no stockholder known by the Company to beneficially own 5%
or more (on a fully-diluted basis) of any class of equity securities, officer or
director of the Company and no member of the immediate family of any stockholder
known by the Company to beneficially owns 5% or more (on a fully-diluted basis)
of any class of equity securities, officer or director of the Company, is a
party to any contract with the Company.
5.23. Title to Property and Assets. Neither the Company nor any Subsidiary owns
any real property. Except as set forth on Schedule 5.23 hereto, the Company and
its Subsidiaries own or have legally enforceable rights to use or hold for use
their personal property and assets free and clear of all Encumbrances except
liens for taxes not yet due and payable, purchase-money security interests
entered into in the ordinary course of business and such other Encumbrances, if
any, that individually or in the aggregate, do not and would not detract from
the value of any asset or property of the Company and its Subsidiaries or
interfere with the use or contemplated use of any personal property of the
Company and its Subsidiaries. With respect to any real property, neither the
Company nor any Subsidiary is in violation in any material respect of any of its
leases. All machinery, equipment, furniture, fixtures and other personal
property that is material to the Company’s business and all buildings,
structures and other facilities, if any, including, without limitation, office
or other space used by the Company and its Subsidiaries in the conduct of their
business and material to the Company’s business, are in good operating condition
and fit for operation in the ordinary course of business (subject to normal wear
and tear) except for any defects which will not interfere with the conduct of
normal operations of the Company and its Subsidiaries. The Company has delivered
to the Purchaser true and complete copies of any leases related to the real
property used by the Company and its Subsidiaries in the conduct of their
business.

 

19



--------------------------------------------------------------------------------



 



5.24. Disclosure. The Company understands and confirms that the Purchasers will
rely on the foregoing representations in effecting transactions in securities of
the Company. No representation or warranty by the Company contained in this
Agreement contains any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The Company
acknowledges and agrees that the Purchasers do not make and have not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 4 hereof.
5.25. Absence of Changes. Since the date of the latest audited financial
statements included in the SEC Reports, except as set forth in Schedule 5.25 or
as contemplated by, or in connection with, this Agreement or the other
Transaction Documents or the Employment Agreements, there has not been:
(a) any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company or any
repurchase, redemption or other acquisition by the Company of any outstanding
shares of its capital stock of the Company;
(b) any amendment of any term of any outstanding security of the Company;
(c) any transaction or commitment made, or any contract, agreement or settlement
entered into, by (or judgment, order or decree affecting) the Company relating
to its assets or business (including the acquisition or disposition of any
material amount of assets) or any relinquishment by the Company or any
Subsidiary of any contract or other right, other than transactions, commitments,
contracts, agreements or settlements (excluding settlements of litigation and
tax proceedings) in the ordinary course of business;
(d) any (A) grant of any severance or termination pay to (or amendment to any
such existing arrangement with) any director, officer or employee of the Company
or any Subsidiary, (B) entering into of any employment, deferred compensation,
supplemental retirement or other similar agreement (or any amendment to any such
existing agreement) with any director, officer or employee of the Company or any
Subsidiary, (C) increase in, or accelerated vesting and/or payment of, benefits
under any existing severance or termination pay policies or employment
agreements or (D) increase in or enhancement of any rights or features related
to compensation, bonus or other benefits payable to directors, officers or
senior employees of the Company or any Subsidiary, in each case, other than in
the ordinary course of business consistent with past practice; or
(e) any material tax election made or changed, any audit settled or any amended
tax returns filed;
(f) any Material Adverse Effect or any event or events that individually or in
the aggregate would have a Material Adverse Effect;

 

20



--------------------------------------------------------------------------------



 



(g) any damage, destruction or loss (whether or not covered by insurance)
materially and adversely affecting the Company’s and its Subsidiaries’
properties or assets when taken as a whole;
(h) any sale, assignment or transfer, or any agreement to sell, assign or
transfer, any material asset, liability, property, obligation or right of the
Company to any Person, including, without limitation, the Purchasers and their
Affiliates, in each case, other than in the ordinary course of business;
(i) any obligation or liability incurred, or any loans or advances made, by the
Company to any of its Affiliates, other than expenses allowable in the ordinary
course of business of the Company;
(j) any purchase or acquisition of, or agreement, plan or arrangement to
purchase or acquire, any material property, rights or assets other than in the
ordinary course of business of the Company;
(k) any assignment, lease or other transfer or disposition, or any other
agreement or arrangement therefor by the Company or any Subsidiary of any
property or equipment having a value in excess of $50,000 except in the ordinary
course of business;
(l) any waiver of any rights or claims of the Company or any Subsidiary, except
for such waivers which would not have a Material Adverse Effect;
(m) any agreement or commitment by the Company or any Subsidiary to do any of
the foregoing or any material transaction by the Company or any Subsidiary
outside the ordinary course of business of the Company; or
(n) any lien upon, or adversely affecting, any property or other assets of the
Company or any Subsidiary, except for such liens which would not have a Material
Adverse Effect.
5.26. Illegal Payments. Neither the Company, any Subsidiary, nor, to the best
knowledge of the Company, any director, officer, agent or employee of the
Company or any Subsidiary has paid, caused to be paid, or agreed to pay,
directly or indirectly, in connection with the business of the Company or such
Subsidiary: (a) to any government or agency thereof, any agent or any supplier
or customer, any bribe, kickback or other similar payment; (b) any contribution
to any political party or candidate (other than from personal funds of
directors, officers or employees not reimbursed by their respective employers or
as otherwise permitted by applicable law); or (c) intentionally established or
maintained any unrecorded fund or asset or made any false entries on any books
or records for any purpose.
5.27. Suppliers and Customers. Except as set forth in Schedule 5.27, the Company
does not have any knowledge of any termination, cancellation or threatened
termination or cancellation or limitation of, or any material dissatisfaction
with, the business relationship between the Company or any Subsidiary and any
material supplier, customer, vendor, customer or client.

 

21



--------------------------------------------------------------------------------



 



5.28. Regulatory Permits. Except as set forth on Schedule 5.28, the Company and
its Subsidiaries possess all material certificates, authorizations and permits
issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their businesses, taken as a whole, as they are
currently being conducted (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
5.29. Insurance. The Company and its Subsidiaries maintain the insurance
policies set forth on Schedule 5.29. The Company carries directors and officers
insurance coverage in the amount set forth on Schedule 5.29. Neither the Company
nor any Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.
5.30. Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
5.31. Securities and Exchange Act Requirements. The Company is required to file
periodic and other reports with the Commission pursuant to Section 12(g) of the
Exchange Act, and the Company has filed all such required reports with the
Commission.
5.32. Accountants. Squar, Milner, Peterson, Miranda & Williamson, LLP (“Squar,
Milner”), who expressed their opinion with respect to the consolidated financial
statements included in the SEC Reports, are independent accountants as required
by the Securities Act and the rules and regulations promulgated thereunder.
There are no disagreements of any kind presently existing, or reasonably
anticipated by the Company to arise, between the Company and Squar Milner, and
upon completion of the Initial Closing, the Company will be current with respect
to any fees owed to such accounting firm.
5.33. Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Charter Documents or the laws of its
state of incorporation (including Section 203 of the Delaware General
Corporation Law) that is or could become applicable to the Purchasers as a
result of the Purchasers and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation as a result of the Company’s issuance of the Securities and the
Purchaser’s ownership of the Securities.
5.34. Stock Options. With respect to stock options issued pursuant to the
Company’s Employee Benefit Plans (i) except as set forth on Schedule 5.34
hereto, each grant of a stock option was duly authorized no later than the date
on which the grant of such stock option was by its terms to be effective by all
necessary corporate action, including, as applicable, approval by the Board of
Directors (or a duly constituted and authorized committee thereof) and any
required stockholder approval by the necessary number of votes or written
consents and (ii) each such grant was made in accordance with the material terms
of the Employee Benefit Plans, the Securities Act and all other applicable laws
and regulatory rules or requirements.

 

22



--------------------------------------------------------------------------------



 



5.35. 2010 Nonqualified Stock Option Plan. The Board of Directors has adopted
the 2010 Plan, a true and correct copy of which is attached as Exhibit D.
6. Conditions of Parties’ Obligations.
6.1. Conditions of the Purchasers’ Obligations at the Initial Closing and the
Milestone Closing. The obligations of each of the Purchasers under Section 2
hereof are subject to the fulfillment, prior to the Initial Closing and the
Milestone Closing, of all of the following conditions, any of which may be
waived in whole or in part by such Purchaser severally in its absolute
discretion.
(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement and in any certificate, if any, or other
writing, if any, delivered by the Company pursuant hereto shall be true and
correct (i) on and as of the Initial Closing Date with the same effect as though
such representations and warranties had been made on and as of the Initial
Closing Date (except to the extent expressly made as of an earlier date in which
case as of such earlier date) and (ii) on and as of the Milestone Closing Date
with the same effect as though such representations and warranties had been made
on and as of the Milestone Closing Date (except to the extent expressly made as
of an earlier date in which case as of such earlier date).
(b) Performance. The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied by it on or before the
applicable Closing.
(c) Qualification Under State Securities Laws. All registrations,
qualifications, permits and approvals, if any, required under applicable state
securities laws shall have been obtained for the lawful execution, delivery and
performance of this Agreement or the other Transaction Documents, including
without limitation the offer and sale of the Securities.
(d) Stockholders Agreement. The Company shall have entered into the Stockholders
Agreement, in substantially the form attached as Exhibit E.
(e) Voting Agreement. Each of (i) the Company; and (ii) the Irvine Sensors
Corporation Cash or Deferred & Stock Bonus Plan, shall have entered into the
Voting Agreement, in substantially the form attached as Exhibit F.
(f) Security Agreement. The Company shall have entered into the Security
Agreement, in substantially the form attached as Exhibit B.

 

23



--------------------------------------------------------------------------------



 



(g) Supporting Documents. The Purchasers at each Closing shall have received the
following:

  (i)   A good standing certificate of the Company;

  (ii)   An opinion from Dorsey & Whitney LLP, counsel to the Company, dated as
of the date of the applicable Closing, in a form reasonably satisfactory to the
Purchasers;

  (iii)   Copies of resolutions of the Board of Directors, certified by the
Secretary of the Company, authorizing and approving the execution, delivery and
performance of the Transaction Documents and all other documents and instruments
to be delivered pursuant hereto and thereto;

  (iv)   Copy of the certificate of incorporation and by-laws of the Company,
certified by the Secretary of the Company; and

  (v)   A certificate of incumbency executed by the Secretary of the Company
certifying the names, titles and signatures of the officers authorized to
execute the Transaction Documents.

  (vi)   A copy of the irrevocable original issue instructions that the Company
has provided to the Company’s transfer agent, in a form reasonably acceptable to
Costa Brava and Griffin, authorizing the issuance of the shares of Common Stock
which each Purchaser is purchasing at the Initial Closing and in connection with
the Bridge Note Conversion as set forth on Schedule I attached hereto,
registered in the name of such Purchaser, against delivery to the Company by
such Purchaser of a wire transfer in the amount of the Common Stock Purchase
Price therefor as set forth on Schedule I and such Purchaser’s original Bridge
Note.

(h) Consents and Waivers. The Company shall have obtained all consents or
waivers necessary to execute and perform its obligations under this Agreement,
the other Transaction Documents (including consents and waivers listed on
Schedule 5.5) and, except for the Initial Closing, under the Amendment to the
Certificate of Incorporation, to issue the Securities, and to carry out the
transactions contemplated hereby and thereby. All corporate and other action and
governmental filings necessary to effectuate the terms of this Agreement, the
other Transaction Documents, the Amendment to the Certificate of Incorporation
(with respect to the Milestone Closing), the Securities, and other agreements
and instruments executed and delivered by the Company in connection herewith
shall have been made or taken, and no Material Adverse Effect has occurred with
respect to the operation of the Company’s business.
(i) Satisfaction of Obligations. Each of the Purchasers shall have
simultaneously complied with their obligations under Section 2 hereof.

 

24



--------------------------------------------------------------------------------



 



(j) Termination of Existing Agreements. Effective at each Closing: (i) any prior
stockholder agreements, voting agreements, co-sale agreements, or agreements
relating to rights of first offer, rights of first refusal or preemptive rights
shall have been terminated and shall be of no further force and effect (other
than rights of first refusal held by Longview Fund, L.P. and Alpha Capital
Anstalt, as set forth on Schedule 5.10), and (ii) any prior registration rights
agreements shall have been terminated and shall be of no further force and
effect (other than with respect to the holders of Series B Preferred Stock, as
set forth on Schedule 5.10).
(k) Employment Agreements. The Company shall have entered into Employment
Agreements between the Company and: (i) John Carson as Vice Chairman and Chief
Strategist; (ii) Bill Joll, as Chief Executive Officer and President; and
(iii) John Stuart, as Chief Financial Officer, Senior Vice President and
Secretary, in substantially the form attached as Exhibit G, Exhibit H and
Exhibit I, respectively.
(l) No Material Adverse Effect. There shall have been no Material Adverse Effect
with respect to the Company since the date of the latest audited balance sheet
of the Company included in the SEC Reports.
(m) Directors and Officers Insurance. For the Company’s directors and officers
insurance policy, policy number NY10DOL600109IV, with Navigators Insurance
Company, the Company shall have received a waiver of section IX.E. of the policy
from Navigators Insurance Company.
(n) Indemnification Agreement. The Company shall have entered into an
Indemnification Agreement between the Company and each of the Costa Brava
Directors and Griffin Directors in substantially the form attached as Exhibit J.
(o) Fees of Purchaser’s Counsel and Consultants. The Company shall have paid, in
accordance with Section 12.8, the fees, expenses and disbursements of the
Purchasers.
(p) Board Representation; Nomination of Chairman of the Board of Directors. The
Company shall have increased the size of its Board of Directors to ten directors
and taken all steps necessary so as to appoint immediately after the Initial
Closing, Seth Hamot, Jay Scollins and Marcus Williams as representatives of
Costa Brava to the Board of Directors (the “Costa Brava Directors”) and Chet
White and Scott Reed as representatives from Griffin to the Board of Directors
(“Griffin Directors”), each of whom will be reimbursed for costs and expenses
for attending board meetings. The Company shall have taken all necessary steps
to cause two current directors to resign from the Board of Directors immediately
after the Initial Closing and to cause a majority of the four remaining
directors to elect the five nominees of Costa Brava and Griffin immediately
after the Initial Closing pursuant to Article III, Section 4 of the Company’s
bylaws. The Company shall have taken all necessary steps to cause Seth Hamot to
be appointed as Chairman of the Board of Directors immediately after the Initial
Closing.
(q) No Default. No Default (as defined in the Notes) shall be continuing as of
each Closing, after giving effect to the transactions contemplated to occur on
each Closing.

 

25



--------------------------------------------------------------------------------



 



(r) Compliance Certificates. The Company shall have provided to the Purchasers,
a Compliance Certificate, executed by the Chief Executive Officer of the
Company, dated as of the Closing, to the effect that the conditions specified in
subsections (a) “Representations and Warranties”, (b) “Performance”, (c)
“Qualification Under State Securities Laws”, (h) “Consents and Waivers”, (i)
“Satisfaction of Obligations”, (j) “Termination of Existing Agreements” and (q)
“No Default” of this Section 6.1 have been satisfied.
(s) Committees of the Board of Directors. The Company shall have taken all steps
necessary to cause the Costa Brava Directors to have representation on all
committees of the Board of Directors as soon as reasonably practicable after the
Initial Closing and shall cause the Costa Brava Directors to make up all the
members of the Nominating & Corporate Governance Committee immediately after the
Initial Closing. Each committee will amend its charter, as necessary, to allow
for such representation.
(t) Appointment of Officers. The Company shall have taken all steps necessary
to, immediately after the Initial Closing: (i) change the title of John Carson
to Vice Chairman and Chief Strategist; (ii) appoint Bill Joll as Chief Executive
Officer and President; and (iii) appoint John Stuart as Chief Financial Officer,
Senior Vice President and Secretary.
6.2. Additional Conditions of the Purchasers’ Obligations at the Milestone
Closing. The obligations of each of the Purchasers under Section 2 hereof are
subject to the fulfillment of all of the following conditions at the Milestone
Closing, which shall be satisfied by April 30, 2010, in addition to the
conditions specified in Section 6.1, any of which may be waived in whole or in
part by such Purchaser severally in its absolute discretion.
(a) Amendment to Certificate of Incorporation. The Company: (i) shall have
obtained stockholder approval to increase the amount of authorized shares of
Common Stock to 500,000,000 or such alternative number as shall be approved by
the Board of Directors; and (ii) shall have filed an amendment to its
certificate of incorporation, which increases the number of authorized shares of
Common Stock to 500,000,000 or such alternative number as shall be approved by
the Board of Directors (the “Amendment to the Certificate of Incorporation”),
with the Secretary of State of the State of Delaware and the Purchasers, shall
have received confirmation from the Secretary of State of the State of Delaware
reasonably satisfactory to them that such filing has occurred.
(b) Resolutions of the Board of Directors. The Purchasers shall have received
copies of resolutions of the Board of Directors and the stockholders of the
Company, certified by the Secretary of the Company, authorizing and approving
the Amendment to the Certificate of Incorporation and the filing thereof with
the Secretary of State of the State of Delaware.
(c) Optics 1, Inc. There shall have been no material adverse change regarding
the Company’s relationship with Optics 1, Inc.

 

26



--------------------------------------------------------------------------------



 



6.3. Conditions of the Company’s Obligations. The obligations of the Company
under Section 2 hereof are subject to the fulfillment prior to or on each
Closing of all of the following conditions, any of which may be waived in whole
or in part by the Company.
(a) Covenants; Representations and Warranties. (i) Each of the Purchasers at the
Closing shall have performed all of its obligations hereunder required to be
performed by it at or prior to the Closing and (ii) the representations and
warranties of each of the Purchasers at the Closing contained in this Agreement
shall be true and correct at and as of the Closing as if made at and as of the
Closing (except to the extent expressly made as of an earlier date, in which
case as of such earlier date).
(b) Stockholders Agreement. Each of Costa Brava and Griffin shall have executed
and delivered the Stockholders Agreement, in substantially the form attached as
Exhibit E.
(c) Security Agreement. The Holder Representative (as defined in the Notes)
shall have executed and delivered the Security Agreement, in substantially the
form attached as Exhibit B.
6.4. Conditions of Each Party’s Obligations. The respective obligations of each
party to consummate the transactions contemplated hereunder are subject to the
parties being reasonably satisfied as to the absence of (a) litigation
challenging or seeking damages in connection with the transactions contemplated
by this Agreement, any of the other Transaction Documents or the Amendment to
the Certificate of Incorporation, and (b) any statute, rule, regulation,
injunction, order or decree, enacted, enforced, promulgated, entered, issued or
deemed applicable to this Agreement or the transactions contemplated hereby (or
in the case of any statute, rule or regulation, awaiting signature or reasonably
expected to become law), by any court, government or governmental authority or
agency or legislative body, domestic, foreign or supranational, that would, or
would reasonably be expected to, prohibit or enjoin the transactions
contemplated by this Agreement.
7. Transfer Restrictions; Restrictive Legend.
7.1. Transfer Restrictions. Each Purchaser understands that the Company may, as
a condition to the transfer of any of the Securities, require that the request
for transfer be accompanied by an opinion of counsel reasonably satisfactory to
the Company, to the effect that the proposed transfer does not result in a
violation of the Securities Act, unless such transfer is covered by an effective
registration statement or by Rule 144 or Rule 144A under the Securities Act;
provided, however, that an opinion of counsel shall not be required for a
transfer by a Purchaser that is (A) a partnership transferring to its partners
or former partners in accordance with partnership interests, (B) a corporation
transferring to a wholly owned subsidiary or a parent corporation that owns all
of the capital stock of the Purchaser, (C) a limited liability company
transferring to its members or former members in accordance with their interest
in the limited liability company, (D) an individual transferring to the
Purchaser’s family member or trust for the benefit of an individual Purchaser,
or (E) transferring its Securities to any Affiliate of the Purchaser, in the
case of an institutional investor, or other

 

27



--------------------------------------------------------------------------------



 



Person under common management with such Purchaser; provided, further, that
(i) the transferee in each case agrees to be subject to the restrictions in this
Section 7 and provides the Company with a representation letter containing
substantially the same representations and warranties set forth in Section 4
hereof, (ii) the Company satisfies itself that the number of transferees is
sufficiently limited and (iii) in the case of transferees that are partners or
limited liability company members, the transfer is for no consideration. It is
understood that the certificates evidencing any Securities may bear
substantially the following legends (in addition to any other legends as legal
counsel for the Company deems necessary or advisable under the applicable state
and federal securities laws or any other agreement to which the Company is a
party):
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR APPLICABLE STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A OF SUCH ACT.”
7.2. Unlegended Certificates. The Company shall be obligated to reissue promptly
unlegended certificates at the request of any holder thereof if the holder shall
have obtained an opinion of counsel reasonably acceptable to the Company to the
effect that, or the Company is otherwise satisfied that, the securities proposed
to be disposed of may lawfully be so disposed of without registration,
qualification or legend.
8. Registration, Transfer and Substitution of Certificates for Shares.
8.1. Stock Register; Ownership of Securities. The Company will keep at its
principal office a register in which the Company will provide for the
registration of transfers of the Securities (except with respect to the Common
Stock, the register of which is kept by the Company’s transfer agent). The
Company may treat the Person in whose name any of the Securities are registered
on such register as the owner thereof and the Company shall not be affected by
any notice to the contrary. All references in this Agreement to a “holder” of
any Securities shall mean the Person in whose name such Securities are at the
time registered on such register.
8.2. Replacement of Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
certificate representing Securities, and, in the case of any such loss, theft or
destruction, upon delivery of an indemnity agreement reasonably satisfactory to
the Company or, in the case of any such mutilation, upon surrender of such
certificate for cancellation at the office of the Company maintained pursuant to
Section 8.1 hereof, the Company at its expense will execute and deliver, in lieu
thereof, a new certificate representing Securities of like tenor.
9. Definitions. Unless the context otherwise requires, the terms defined in this
Section 9 shall have the meanings specified for all purposes of this Agreement.

 

28



--------------------------------------------------------------------------------



 



Except as otherwise expressly provided, all accounting terms used in this
Agreement, whether or not defined in this Section 9, shall be construed in
accordance with GAAP. If and so long as the Company has one or more
Subsidiaries, such accounting terms shall be determined on a consolidated basis
for the Company and each of its Subsidiaries, and the financial statements and
other financial information to be furnished by the Company pursuant to this
Agreement shall be consolidated and presented with consolidating financial
statements of the Company and each of its Subsidiaries.
“2006 Incentive Plan” has the meaning assigned to it in Section 5.1 hereof.
“2010 Omnibus Plan” has the meaning assigned to it in Section 5.1(a) hereof.
“2010 Plan” means the 2010 Nonqualified Stock Option Plan in the form attached
hereto as Exhibit D.
“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act.
“Agreement” has the meaning assigned to it in the introductory paragraph hereof.
“Amendment to the Certificate of Formation” has the meaning assigned to it in
Section 6.2(a).
“Board of Directors” has the meaning assigned to it in Section 3.1 hereof.
“Bridge Closings” has the meaning assigned to it in the recitals hereof.
“Bridge Conversion Documents” has the meaning assigned to it Section 3.4 hereof.
“Bridge Financing” has the meaning assigned to it in the recitals hereof.
“Bridge Note Conversion” has the meaning assigned to it in the recitals hereof.
“Bridge Note Holder” has the meaning assigned to it in the recitals hereof.
“Bridge Notes” has the meaning assigned to it in the recitals hereof.
“Bridge Notice” has the meaning assigned to it in Section 3.4 hereof.
“Charter Documents” has the meaning assigned to it in Section 5.8 hereof.
“Closing” has the meaning assigned to it in Section 3.1 hereof.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commission” means the Securities and Exchange Commission.
“Commitment Amount” has the meaning assigned to it in the recitals hereof.

 

29



--------------------------------------------------------------------------------



 



“Common Stock” has the meaning assigned to it in Section 1 hereof.
“Common Stock Purchase Price” has the meaning assigned to it in Section 2
hereof.
“Company” has the meaning assigned to it in the introductory paragraph.
“Company Intellectual Property” has the meaning assigned to it in
Section 5.21(a) hereof.
“Conversion Shares” has the meaning assigned to it in Section 1 hereof.
“Costa Brava” has the meaning assigned to it in the introductory paragraph.
“Costa Brava Directors” has the meaning assigned to it in Section 6.1(p).
“Disclosure Schedule” has the meaning assigned to it in Section 5 hereof.
“Domain Names” has the meaning assigned to it in Section 5.21(c) hereof.
“Employee Benefit Plan” has the meaning assigned to it in Section 5.17(b)
hereof.
“Employment Agreements” means the Employment Agreements in substantially the
forms attached hereto as Exhibit G, Exhibit H, and Exhibit I.
“Encumbrances” has the meaning assigned to it in Section 5.2 hereof.
“Environmental Laws” has the meaning assigned to it in Section 5.20(b) hereof.
“ERISA” has the meaning assigned to it in Section 5.17(a) hereof.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“GAAP” means U.S. generally accepted accounting principles consistently applied.
“GoDaddy” has the meaning assigned to it in Section 5.21(c) hereof.
“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority or instrumentality thereof, or any court,
judicial, administrative or arbitral body or public or private tribunal.
“Griffin” has the meaning assigned to it in the introductory paragraph.
“Griffin Directors” has the meaning assigned to it in Section 6.1(p) hereof.
“Hazardous Material” has the meaning assigned to it in Section 5.20(b) hereof.

 

30



--------------------------------------------------------------------------------



 



“Holder Representative” has the meaning assigned to it in Section 1 hereof.
“Indemnification Agreement” means the Indemnification Agreement in substantially
the form attached hereto as Exhibit J.
“Initial Closing” has the meaning assigned to it in Section 3.1 hereof.
“Initial Closing Date” has the meaning assigned to it in Section 3.1 hereof.
“Intellectual Property” has the meaning assigned to it in Section 5.21(a)
hereof.
“IP Summary” has the meaning assigned to it in Section 5.21(b) hereof.
“Key Employee” has the meaning assigned to it in Section 5.17(e) hereof.
“Knowledge” by a Person of a particular fact or other matter means the
following: (a) if the Person is an individual, that such individual is actually
aware or reasonably should be aware by virtue of such person’s office, of such
fact or other matter; and (b) if the Person is an Entity, any executive officer
of such Person is actually aware of such fact or other matter.
“Material Adverse Effect” means any (i) adverse effect on the issuance or
validity of the Securities or the transactions contemplated hereby or on the
ability of the Company to perform its obligations under this Agreement or the
other Transaction Documents, or (ii) material adverse effect on the condition
(financial or otherwise), properties, assets, liabilities, business or
operations of the Company and its Subsidiaries taken as a whole.
“Material Contract” means all written and oral contracts, agreements, deeds,
mortgages, leases, subleases, licenses, instruments, notes, commitments,
commissions, undertakings, arrangements and understandings (i) which by their
terms involve, or would reasonably be expected to involve, aggregate payments by
or to the Company during any twelve month period in excess of $50,000, (ii) the
breach of which by the Company or any of its Subsidiaries would reasonably be
expected to have a Material Adverse Effect or (iii) which are required to be
filed as exhibits by the Company with the SEC pursuant to Items 601(b)(4) and
601(b)(10) of Regulation S-K promulgated by the SEC.
“Material Permits” has the meaning assigned to it in Section 5.28 hereof.
“Milestone Closing” has the meaning assigned to it in Section 3.2 hereof.
“Milestone Closing Date” has the meaning assigned to it in Section 3.2 hereof.
“Milestone Conditions” has the meaning assigned to it in Section 3.2 hereof.
“Milestone Note Purchase Price” has the meaning assigned to it in Section 2
hereof.
“Milestone Notes” has the meaning assigned to it in Section 3.2 hereof.
“Note Purchase Price” has the meaning assigned to it in Section 2 hereof.

 

31



--------------------------------------------------------------------------------



 



“Notes” has the meaning assigned to it in Section 1 hereof.
“Person” means and includes all natural persons, corporations, business trusts,
associations, companies, partnerships, joint ventures, limited liability
companies and other entities and governments and agencies and political
subdivisions.
“Preferred Stock” has the meaning assigned to it in Section 5.1 hereof.
“Purchaser” and “Purchasers” have the meaning assigned to them in the
introductory paragraph of this Agreement and shall include any Affiliates of the
Purchasers.
“Restrictive Open Source” means any software licensed under terms potentially
requiring any of the following if such software were used in combination with,
distributed as a component of or with, or used in connection with the
development of, Company software: (i) the licensing or distribution of any
Company software source code to anyone, (ii) the prohibition or restriction of
receipt of payment or other consideration in connection with sublicensing or
distributing any Company software, (iii) except as specifically permitted by
applicable law, the licensing of or acquiescence to the decompilation,
disassembly, or reverse engineering of any Company software, (iv) the
contribution of any Company software to the public domain, or (v) the licensing
of or acquiescence to, the use of any Company software by any persons other than
a Group Company for the purpose of making derivative works.
“SEC Reports” has the meaning assigned to it in Section 5.13(a) hereto.
“Securities” has the meaning assigned to it in Section 1 hereof.
“Series A-1 Preferred Stock” has the meaning assigned to it in Section 5.1(a)
hereof.
“Series A-2 Preferred Stock” has the meaning assigned to it in Section 5.1(a)
hereof.
“Series B Preferred Stock” has the meaning assigned to it in Section 5.1(a)
hereof.
“Series C Preferred Stock” has the meaning assigned to it in Section 5.1(a)
hereof.
“Squar, Milner” has the meaning assigned to it in Section 5.32 hereof.
“Stockholders Agreement” means the Stockholders Agreement in substantially the
form attached hereto as Exhibit E.
“Subsidiary” means any corporation, association trust, limited liability
company, partnership, joint venture or other business association or entity
(i) at least 50% of the outstanding voting securities of which are at the time
owned or controlled directly or indirectly by the Company or (ii) with respect
to which the Company possesses, directly or indirectly, the power to direct or
cause the direction of the affairs or management of such Person.
“Total Bridge Note Amount” has the meaning assigned to it in the recitals
hereof.

 

32



--------------------------------------------------------------------------------



 



“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.
“Transaction Documents” means this Agreement, the Stockholders Agreement, the
Voting Agreement, and the Security Agreement.
“Voting Agreement” means the Voting Agreement in substantially the form attached
hereto as Exhibit F.
10. Enforcement.
10.1. Cumulative Remedies. None of the rights, powers or remedies conferred upon
the Purchasers on the one hand or the Company on the other hand shall be
mutually exclusive, and each such right, power or remedy shall be cumulative and
in addition to every other right, power or remedy, whether conferred by this
Agreement, any of the other Transaction Documents or now or hereafter available
at law, in equity, by statute or otherwise.
10.2. No Implied Waiver. Except as expressly provided in this Agreement, no
course of dealing between the Company and the Purchasers or any other holder of
shares of Common Stock and no delay in exercising any such right, power or
remedy conferred hereby or by any of the other Transaction Documents or now or
hereafter existing at law in equity, by statute or otherwise, shall operate as a
waiver of, or otherwise prejudice, any such right, power or remedy.
11. Confidentiality. Except as otherwise agreed in writing by the Company, each
Purchaser agrees that it will use reasonable care to keep confidential and not
disclose, divulge, or use for any purpose (other than to monitor its investment
in the Company) any confidential information obtained from the Company pursuant
to the terms of the Transaction Documents (including notice of the Company’s
intention to file a registration statement), unless such confidential
information (a) is known or becomes known to the public in general (other than
as a result of a breach of this Section 12 by such Purchaser), (b) is or has
been independently developed or conceived by such Purchaser without use of the
Company’s confidential information, (c) is or has been made known or disclosed
to such Purchaser by a third party without a breach of any obligation of
confidentiality such third party may have to the Company or (d) was known to
such Purchaser prior to disclosure to such Purchaser by the Company; provided,
however, that such Purchaser may disclose confidential information (i) to its
attorneys, accountants, consultants, and other professionals to the extent
necessary to obtain their services in connection with monitoring its investment
in the Company provided that such Purchaser informs such person that such
information is confidential and directs such person to maintain the
confidentiality of such information; (ii) to any prospective purchaser of any
Securities from such Purchaser, if such prospective purchaser agrees to be bound
by the provisions of this Section 12; (iii) to any Affiliate, partner, member,
stockholder or advisor of such Purchaser in the ordinary course of business,
provided that such Purchaser informs such person that such information is
confidential and directs such person to maintain the confidentiality of such
information; or (iv) as may otherwise be required by law, provided that such
Purchaser promptly notifies the Company of such disclosure and, if requested by
the Company, reasonably cooperates with the Company at the Company’s expense to
minimize the extent of any such required disclosure. Notwithstanding anything to
the contrary herein, the confidentiality obligations of this Section 12 shall
survive the termination of this Agreement.

 

33



--------------------------------------------------------------------------------



 



12. Miscellaneous.
12.1. Waivers and Amendments. Upon the approval of the Company and the written
consent of a Purchaser, the obligations of the Company and the rights of such
Purchaser under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely). Neither this Agreement, nor any
provision hereof, maybe changed, waived, discharged or terminated orally or by
course of dealing, but only by an instrument in writing executed by the Company
and the holders of a majority of the shares of Common Stock issued in all of the
Closings, including all such shares issuable upon conversion of the Notes and
Milestone Notes.
12.2. Notices. All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be deemed delivered (a) when
delivered, if delivered personally, (b) four business days after being sent by
registered or certified mail, return receipt requested, postage prepaid; (c) one
business day after being sent via a reputable nationwide overnight courier
service guaranteeing next business day delivery, or (d) when receipt is
acknowledged, in the case of facsimile, in each case to the intended recipient
as set forth below:
If to Costa Brava, at its address set forth on Schedule I hereto
with a copy to:
Ropes & Gray LLP
One International Place
Boston, MA 02110
Attention: Jeffrey Katz
Facsimile No.: (617) 235-0617
If to Griffin, at its address set forth on Schedule I hereto
If to the Company:
Irvine Sensors Corporation
3001 Red Hill Avenue
Building 4, Suite 108
Costa Mesa, CA 92626
Attention: John J. Stuart, Jr.
Facsimile No.: (714) 444-8773
with a copy to:
Dorsey & Whitney LLP
38 Technology Drive, Suite 100
Irvine, CA 92618
Attention: Ellen Bancroft, Esq.
Facsimile No: (949) 932-3601

 

34



--------------------------------------------------------------------------------



 



or at such other address as the Company or the Purchasers each may specify by
written notice to the other parties hereto in accordance with this Section 12.2.
12.3. Indemnification. The Company shall indemnify, save and hold harmless each
Purchaser and its directors, officers, employees, partners, representatives and
agents from and against (and shall promptly reimburse such indemnified persons
for) any and all liability, loss, cost, damage, reasonable attorneys’ and
accountants’ fees and expenses, court costs and all other out-of-pocket expenses
incurred in connection with or arising from claims, actions, suits, proceedings
or similar claims by any Person or entity (other than such Purchaser) associated
or relating to the execution, delivery and performance of this Agreement, any of
the other Transaction Documents or the transactions contemplated hereby or
thereby or the exercise by such Purchaser of its rights thereunder. This
indemnification provision shall be in addition to the rights of each Purchaser
to bring an action against the Company for breach of any term of this Agreement
or the other Transaction Documents.
12.4. No Waivers. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
12.5. Successors and Assigns. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective parties hereto, the successors and permitted assigns of each
Purchaser and the successors of the Company, whether so expressed or not. None
of the parties hereto may assign its rights or obligations under Section 2
hereof without the prior written consent of the Company, except that each
Purchaser may, without the prior consent of the Company, assign its rights to
purchase the Securities hereunder to any of its Affiliates (provided such
Affiliate agrees to be bound by the terms of this Agreement and makes the same
representations and warranties set forth in Section 4 hereof). This Agreement
shall not inure to the benefit of or be enforceable by any other Person.
12.6. Headings. The headings of the Sections and paragraphs of this Agreement
have been inserted for convenience of reference only and do not constitute a
part of this Agreement.
12.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to its conflict
of law principles.

 

35



--------------------------------------------------------------------------------



 



12.8. Expenses.
(a) Upon consummation of each Closing pursuant to this Agreement or in the event
that the Company elects to terminate this Agreement, the Company shall pay,
reimburse and hold the Purchasers harmless from liability for the payment of all
reasonable fees and expenses incurred by them in connection with the preparation
and negotiation of the Transaction Documents and the consummation of the
transactions contemplated hereby. The reasonable fees and expenses of the
Purchasers may include, without limitation:

  (i)   the reasonable fees and expenses of counsel, consultants and accountants
and out of pocket expenses, including diligence and travel expenses, of the
Purchasers arising in connection with the preparation, negotiation and execution
of the Transaction Documents and the consummation of the transactions
contemplated thereby,

  (ii)   the fees and expenses incurred with respect to any amendments to the
Transaction Documents proposed by the Company (whether or not the same become
effective),

  (iii)   the fees and expenses incurred in connection with any requested waiver
of the right of any holder of Securities or the consent of any holder of
Securities to contemplated acts of the Company not otherwise permissible by the
terms of the Transaction Documents,

  (iv)   stamp and other taxes, excluding income taxes, which may be payable
with respect to the execution and delivery of the Transaction Documents or the
Amendment to the Certificate of Incorporation, or the issuance, delivery or
acquisition of the Securities, and

  (v)   all costs of the Company’s performance and compliance with the
Transaction Documents and the Amendment to the Certificate of Incorporation.

12.9. Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in any
federal or state court located in the State of New York, and each of the parties
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
which is brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 12.2 shall be deemed effective service of
process on such party.

 

36



--------------------------------------------------------------------------------



 



12.10. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, THE PURCHASERS AND THE COMPANY HEREBY WAIVE AND COVENANT
THAT NEITHER THE COMPANY NOR THE PURCHASERS WILL ASSERT, ANY RIGHT TO TRIAL BY
JURY ON ANY ISSUE IN ANY PROCEEDING, WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE, IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, ANY OTHER AGREEMENT OR THE SUBJECT
MATTER HEREOF OR THEREOF OR IN ANY WAY CONNECTED WITH, RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PURCHASERS AND THE COMPANY HEREUNDER OR THEREUNDER, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN TORT OR CONTRACT
OR OTHERWISE. The Company acknowledges that it has been informed by the
Purchasers that the provisions of this Section 12.10 constitute a material
inducement upon which the Purchasers are relying and will rely in entering into
this Agreement. Any Purchaser or the Company may file an original counterpart or
a copy of this Section 12.10 with any court as written evidence of the consent
of the Purchasers and the Company to the waiver of the right to trial by jury.
12.11. Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, with
the same effect as if all parties had signed the same document. All such
counterparts (including counterparts delivered by facsimile or other electronic
format) shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by all of
the other parties hereto.
12.12. Entire Agreement. The Transaction Documents contain the entire agreement
among the parties hereto with respect to the subject matter hereof and thereof
and such agreements supersede and replace all other prior agreements, written or
oral, among the parties hereto with respect to the subject matter hereof and
thereof.
12.13. Severability. If any provision of this Agreement shall be found by any
court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.
12.14. Exculpation Among Purchasers; Attorney. Each Purchaser acknowledges that
it is not relying upon any Person, firm or corporation, other than the Company
and its officers, in making its investment or decision to invest in the Company.
Each Purchaser agrees that no Purchaser nor the respective controlling persons,
officers, directors, partners, agents, or employees of any Purchaser shall be
liable to any other Purchaser for any action heretofore or hereafter taken or
omitted to be taken by any of them in connection with the purchase of the
Securities. Each Purchaser, other than Costa Brava, acknowledges and agrees that
Ropes & Gray LLP is only representing Costa Brava in connection with the
transactions contemplated hereby and is not representing any other Purchaser.
Each Purchaser, acknowledges and agrees that Dorsey & Whitney LLP is only
representing the Company and is not representing any Purchaser or any other
Person in connection with the transactions contemplated hereby.
[Signature Pages Follow.]

 

37



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the day and year first written above.

                      THE COMPANY    
 
                    IRVINE SENSORS CORPORATION    
 
               
 
  By:   /s/ John C. Carson                  
 
      Name:   John C. Carson    
 
      Title:   President & CEO    

Securities Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



                      THE PURCHASERS    
 
                    COSTA BRAVA PARTNERSHIP III L.P.    
 
                    By:   Roark, Rearden & Hamot, LLC,             its General
Partner    
 
               
 
  By:   /s/ Seth W. Hamot                  
 
      Name:   Seth W. Hamot    
 
      Title:   President    
 
                    THE GRIFFIN FUND LP    
 
                    By:   Griffin Partners, LLC,             its General Partner
   
 
               
 
  By:   /s/ Chester White                  
 
      Name:   Chester White    
 
      Title:   Managing Partner    

Securities Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Initial Closing and Milestone Closing

                                      Shares of     Common                    
Common     Stock                     Stock     Purchase             Milestone
Note       Purchased     Price     Note Purchase     Purchase Price      
(Initial     (Initial     Price     (Milestone   Purchaser   Closing)    
Closing)     (Initial Closing)     Closing)  
 
                               
Costa Brava Partnership III LP.
222 Berkeley Street, 17th floor
Boston, MA 02116
Attention: Seth Hamot
Fax: (617) 267-6785
    39,522,857     $ 2,766,600     $ 5,933,400     $ 900,000  
 
                               
The Griffin Fund LP
c/o Griffin Partners, LLC
447 Battery Street, Suite 230
San Francisco, CA 94111
Attention: Chet White
Fax: (415) 986-2214
    12,265,714     $ 858,600     $ 1,841,400     $ 300,000  

Initial Bridge Closing

                                                      Shares of     Principal  
    Principal     Accrued     Common Stock     Amount of Note       Amount of  
  Interest of     Received after     Received After   Purchaser   Bridge Notes  
  Bridge Notes     Conversion     Conversion  
 
                               
Costa Brava Partnership III LP.
222 Berkeley Street, 17th floor
Boston, MA 02116
Attention: Seth Hamot
Fax: (617) 267-6785
  $ 289,300     $ 1,499.07       1,321,058     $ 198,324.96  
 
                               
The Griffin Fund LP
c/o Griffin Partners, LLC
447 Battery Street, Suite 230
San Francisco, CA 94111
Attention: Chet White
Fax: (415) 986-2214
  $ 289,300     $ 1,156.60       1,319,502     $ 198,091.40  

Securities Purchase Agreement

 

 